                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                 (at Pikeville)
TIMOTHY L. HOWARD,                         )
                                           )
     Plaintiff,                            )
                                           )
V.                                         )         Civil Action No. 7: 16-051-DCR
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
     Defendant,                            )

                             ***   ***         ***    ***
CAROL GRIFFITH,                            )
                                           )
     Plaintiff,                            )
                                           )
V.                                         )         Civil Action No. 7: 16-101-DCR
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
     Defendant,                            )

                             ***   ***         ***    ***

ROBERT MARTIN,                             )
                                           )
     Plaintiff,                            )
                                           )
V.                                         )         Civil Action No. 7: 16-111-DCR
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
     Defendant,                            )

                             ***   ***         ***    ***




                                         -1-
                                           )
PATRICIA LANE RICHARDS,                    )
                                           )
     Plaintiff,                            )
                                           )
V.                                         )         Civil Action No. 7: 16-200-DCR
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
     Defendant,
                             ***   ***         ***    ***

REGINA REED,                               )
                                           )
     Plaintiff,                            )
                                           )
V.                                         )         Civil Action No. 7: 16-241-DCR
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
     Defendant,                            )

                             ***   ***         ***    ***

ROSS CLAYTON FLEMING,                      )
                                           )
     Plaintiff,                            )
                                           )
V.                                         )         Civil Action No. 7: 16-281-DCR
                                           )
ANDREW SAUL, Commissioner of Social        )
Security,                                  )
                                           )
     Defendant,                            )

                             ***   ***         ***    ***




                                         -2-
ELIZABETH WRIGHT,                       )
                                        )
      Plaintiff,                        )
                                        )
V.                                      )         Civil Action No. 7: 17-020-DCR
                                        )
ANDREW SAUL, Commissioner of Social     )
Security,                               )
                                        )
      Defendant,                        )


                         ***   ***          ***    ***

TERESA AKERS,                           )
                                        )
      Plaintiff,                        )
                                        )
V.                                      )         Civil Action No. 7: 17-031-DCR
                                        )
ANDREW SAUL, Commissioner of Social     )
Security,                               )
                                        )
      Defendant,                        )

                         ***   ***          ***    ***

STEPHEN KIDD,                           )
                                        )
      Plaintiff,                        )
                                        )
V.                                      )         Civil Action No. 7: 17-035-DCR
                                        )
ANDREW SAUL, Commissioner of Social     )
Security,                               )
                                        )
      Defendant.                        )



     MEMORANDUM OPINION AND ORDER DENYING ATTORNEY’S FEES




                                      -3-
                                                I.
       Once known as “Mr. Social Security,” former attorney Eric Conn assisted thousands of

individuals in obtaining Social Security disability benefits. But Conn’s overwhelming success

was too good to be true. His results were not the product of skill or hard work. Instead, he

obtained benefits for a number of clients through the largest Social Security fraud in the history

of the benefits program.

       The scheme was not that elaborate. Beginning in at least 2004 and continuing through

2011, Conn paid a group of doctors to provide medical and psychological reports, indicating

that his clients were unable to work, regardless of their actual abilities.1 To further ensure his

clients’ success in obtaining benefits (and his resulting ability to collect a fee), Conn paid

Administrative Law Judge (“ALJ”) David Daugherty to assign these cases to himself and then

issue favorable rulings.2

       The Social Security Administration’s (“SSA”) Office of the Inspector General (“OIG”)

eventually caught wind of Conn’s scheme and began to investigate. On July 2, 2014, the OIG


1
 These doctors were identified as Bradley Adkins, Ph.D., Srinivas Ammisetty, M.D., Frederic
Huffnagle, M.D., and David P. Herr, D.O. A jury convicted Adkins of conspiring to commit mail
and wire fraud, mail fraud, wire fraud, and making false statements to the SSA. He was sentenced
by the undersigned to 300 months’ imprisonment. [See Lexington Criminal Action No. 5: 16-022-
DCR.]
2
  Conn pleaded guilty to theft of government money and paying illegal gratuities and was
sentenced by the undersigned to 144 months’ imprisonment. [See Lexington Criminal Action No.
5: 17-CR-043-DCR.] He subsequently pleaded guilty conspiring to defraud the United States,
conspiring to escape, and conspiring to retaliate against a witness and was sentenced by the
undersigned to 180 months’ imprisonment, to run consecutively to the 144-month sentence
imposed in 5: 17-CR-043. [See Lexington Criminal Action No. 5: 18-CR-059-DCR.]

Daugherty pleaded guilty to two counts of receiving illegal gratuities and was sentenced by the
undersigned to 48 months’ imprisonment. [See Lexington Criminal Action No. 5: 17-CR-066-
DCR.]

                                              -4-
notified the SSA’s General Counsel that it had reason to believe that 1,787 applications

submitted by Conn involved fraud. For reasons unknown, the OIG provided this information

with the understanding that the SSA would not take any action against these claimants until it

received further notice from OIG.

       On May 12, 2015, the OIG notified the Commissioner of Social Security that the

Agency could move forward with its administrative processing of the redeterminations of the

1,787 individuals whose names were previously provided by the OIG to the Agency on July

2, 2014. [See, e.g., Pikeville Civil Action No. 7: 16-051; Record No. 12-1, p. 9] The OIG

specifically advised that it had “reason to believe that Mr. Conn or his firm submitted pre-

completed ‘template’ Residual Functional Capacity forms purportedly from [the four doctors

identified above], dated between January 2007 and May 2011, in support of the individuals’

applications for benefits.” Id.

       The SSA sent letters to the affected claimants on May 18, 2015, informing them that it

was required to redetermine their eligibility for benefits under 42 U.S.C. §§ 405(u) and

1383(e)(7). The SSA advised them that it was not permitted to consider any evidence

submitted by the physicians believed to have been involved in the fraud. The SSA further

explained that the Appeals Council had reviewed the affected cases. Many individuals still

qualified for benefits after the tainted evidence was excluded. However, the plaintiffs were all

informed that, after excluding the evidence from the doctors involved with Conn, there was

insufficient evidence to support a finding of disability. The plaintiffs were given time to

submit additional evidence to the Appeals Council, demonstrating that they were disabled at

the time their applications for benefits were initially approved. And the Appeals Council



                                             -5-
ultimately determined that there was insufficient evidence to support the prior ALJ’s findings

of disability.

       The cases were then remanded to new ALJs for redetermination proceedings. The

redetermination proceedings included: (1) a hearing before a neutral decisionmaker; (2) an

opportunity to testify and submit any evidence that was new, material, and related to the period

at issue (other than evidence from the four identified providers); and (3) if requested, assistance

developing records that were new, material, and related to the time period at issue. [See, e.g.,

Pikeville Civil Action No. 7: 16-051; Record No. 12-1, p. 3] At this point, many of the affected

claimants were adjudicated disabled and continued receiving benefits. However, in the

plaintiffs’ cases, the new ALJ found that there was insufficient evidence to support the original

disability determination and their benefits were terminated. The Appeals Council declined to

reconsider the ALJs’ decisions, and the denials became final decisions of the Commissioner.

       Many of the claimants who lost their benefits, including the plaintiffs, filed suit in this

Court, claiming that the SSA’s redetermination process was unlawful. The cases were

randomly assigned to various judges. On October 12, 2016, then-United States District Judge

Amul R. Thapar issued an opinion concluding that the SSA’s redetermination procedure

violated the Due Process Clause of the Fifth Amendment to the United States Constitution.

Hicks v. Colvin, 214 F. Supp. 3d 627 (E.D. Ky. 2016). The undersigned issued a conflicting

decision on November 15, 2016, rejecting the plaintiffs’ claims that the redetermination

procedure violated the Equal Protection and Due Process clauses, the Social Security Act, and

the Administrative Procedure Act (“APA”). Carter v. Colvin, 220 F. Supp. 3d 789 (E.D. Ky.

2016). Approximately one month later, United States District Judge Joseph M. Hood issued



                                               -6-
an opinion consistent with that of the undersigned. Perkins v. Colvin, 224 F. Supp. 3d 575

(E.D. Ky. 2016).

       The plaintiffs in Carter and Perkins were permitted to take an interlocutory appeal of

this Court’s decisions in favor of the SSA. Shortly thereafter, the SSA filed a notice of appeal

in Hicks. These cases were consolidated in the United States Court of Appeals for the Sixth

Circuit, which issued a decision on November 21, 2018. 3 Hicks v. Comm’r of Soc. Sec., 909

F.3d 786 (6th Cir. 2018). A majority of the panel concluded that the SSA’s redetermination

process violated the plaintiffs’ due process rights because it did not disclose the evidence of

fraud to the plaintiffs and give them an opportunity to rebut it.4 Id. at 797. It also determined

that the redetermination procedure was arbitrary and capricious and violated the APA’s

formal-adjudication requirements.       Accordingly, the Sixth Circuit reversed this Court’s

decisions in Carter and Perkins and remanded the cases for further proceedings. In turn, this

Court remanded the affected cases to the SSA under sentence four of 42 U.S.C. § 405(g) for

redetermination consistent with the Sixth Circuit’s ruling.

                                                 II.

       Following remand to the SSA, the plaintiffs seek attorney’s fees under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412.5 The EAJA provides, in relevant part:



3
  Plaintiffs Timothy Howard, Carolyn Griffith, and Robert Martin were plaintiffs in Carter. The
remaining plaintiffs filed Complaints alleging similar claims, but their cases were stayed pending
the outcome of Hicks.
4
 Judge John Rogers dissented, concluding that the redetermination procedure did not violate due
process or the APA.
5
 The plaintiffs originally requested attorney’s fees in the Sixth Circuit. However, the court granted
the Commissioner’s motion to remand this issue to this Court.
                                                -7-
       Except as otherwise specifically provided by statute, a court shall award to a
       prevailing party other than the United States fees and other expenses . . . incurred
       by that party in any civil action (other than cases sounding in tort), including
       proceedings for judicial review of agency action, brought by or against the
       United States in any court having jurisdiction of that action, unless the court
       finds that the position of the United States was substantially justified or that
       special circumstances make an award unjust.

§ 2412(d)(1)(A).

       Accordingly, the Court must assess the fee petition in light of the following factors:

whether the plaintiff was a prevailing party; whether the government’s position was

substantially justified; and whether any special circumstances exist that make an award unjust.

I.N.S. v. Jean, 496 U.S. 154, 158 (1990); DeLong v. Comm’r of Soc. Sec., 748 F.3d 723, 725

(6th Cir. 2014). In analyzing whether the requested fee is appropriate, the Court takes a “fresh

look at the case from an EAJA perspective, and reach a judgment on fees and expenses

independent from the ultimate merits decision.” Phillips v. Astrue, No. 2:08-CV-048, 2010

WL 625371 (E.D. Tenn. Feb. 17, 2010) (citing Fed. Election Comm’r v. Rose, 806 F.2d 1081,

1087-90 (D.C. Cir. 1986)).

       It is undisputed that the plaintiffs are prevailing parties within the meaning of the EAJA.

A prevailing party is one who obtains a “material alteration of the legal relationship of the

parties” through a “judgment on the merits.” Buckhannon Bd. & Care Home, Inc. v. W. Va.

Dep’t of Health & Human Res., 532 U.S. 598, 604 (2001). A remand to the SSA under

sentence four of 42 U.S.C. § 405(g) satisfies this definition. See Turner v. Comm’r of Soc.

Sec., 680 F.3d 721, 723 (6th Cir. 2012) (citing Shalala v. Schaefer, 509 U.S. 292, 300 (1993)).

However, this is only a threshold determination; the Court must next determine whether the

SSA’s position was substantially justified.



                                              -8-
       The government has the burden of establishing substantial justification. Scarborough

v. Principi, 541 U.S. 401, 408 (2004). “Substantially justified means justified in substance or

in the main—that is, justified to a degree that could satisfy a reasonable person.” Marshall v.

Comm’r of Soc. Sec., 444 F.3d 837, 842 (6th Cir. 2006) (quoting Pierce v. Underwood, 487

U.S. 552, 565 (1988)). In other words, a “[a] position can be justified even though it is not

correct and can be justified if a reasonable person could think it correct, that is, that it has a

reasonable basis in law and fact.” Gray v. Comm’r of Soc. Sec., 23 F. App’x 436, 436 (6th

Cir. 2001); Noble v. Barnhart, 230 F. App’x 517, 518 (6th Cir. 2007) (An erroneous position

is substantially justified “if there is a genuine dispute, or if reasonable people could differ as

to the appropriateness of the contested action.”). The Court reviews the SSA’s position in its

entirety. “While the parties’ postures on individual matters may be more or less justified, the

EAJA—like other fee-shifting statutes—favors treating a case as an inclusive whole.” Jean,

496 U.S. at 161-62.

                                              A.

       In examining the Commissioner’s position, the Court begins with the statutes that

govern the redetermination process. Section 405(u) of Title 42 of the United States Code

outlines the procedure the SSA must apply in redetermining entitlement to benefits when there

is reason to believe that fraud or similar fault was involved in an application. It provides:

       (1)     (A) The Commissioner of Social Security shall immediately redetermine
       the entitlement of individuals to monthly insurance benefits under this
       subchapter if there is reason to believe that fraud or similar fault was involved
       in the application of the individual for such benefits, unless a United States
       attorney, or equivalent State prosecutor, with jurisdiction over potential or
       actual related criminal cases, certifies, in writing, that there is a substantial risk
       that such action by the Commissioner of Social Security with regard to
       beneficiaries in a particular investigation would jeopardize the criminal
       prosecution of a person involved in suspected fraud.
                                               -9-
                (B) When redetermining the entitlement, or making an initial
         determination of entitlement, of an individual under this subchapter, the
         Commissioner of Social Security shall disregard any evidence if there is reason
         to believe that fraud or similar fault was involved in the providing of such
         evidence.
         (2) For purposes of paragraph (1), similar fault is involved with respect to a
         determination if—
                (A) an incorrect or incomplete statement that is material to the
         determination is knowingly made; or
                (B) information that is material to the determination is knowingly
         concealed.
         (3) If, after redetermining pursuant to this subsection the entitlement of an
         individual to monthly insurance benefits, the Commissioner of Social Security
         determines that there is insufficient evidence to support such entitlement, the
         Commissioner of Social Security may terminate such entitlement and may treat
         benefits paid on the basis of such insufficient evidence as overpayments.6

         Since the statutes provide only a framework for the redetermination process, the SSA

was left to fill in the details. In February 2016, the SSA’s Office of Disability Adjudication

and Review (“ODAR”) published internal guidance to implement the redetermination

procedure outlined in 42 U.S.C. §§ 405(u) and 1383(e)(7). HALLEX I-1-3-25 (S.S.A. Feb.

25, 2016). ODAR noted that, consistent with §§ 405(u) and 1387(e)(7), the SSA must

disregard evidence when there is reason to believe that fraud or similar fault was involving in

the providing of the evidence. The SSA was to initially consider the evidence previously

submitted (excluding the evidence tainted by fraud) to determine whether a claimant was still

entitled to disability benefits. Claimants were permitted to submit additional evidence in

support of their applications to the Appeals Council.

         Claimants whose files did not contain sufficient evidence to support a finding of

disability were granted a hearing before a new ALJ where they were allowed to develop and



6
    The language of 42 U.S.C. 1383(e)(7), which governs Title XVI claims, is substantially similar.
                                                - 10 -
introduce new evidence relating to the period at issue. When the need for redetermination was

based solely on the SSA’s finding of fraud or similar fault, claimants could challenge exclusion

of the allegedly fraudulent evidence. However, when redetermination was based on an OIG

referral or information from a law enforcement investigation, adjudicators did not have

discretion to consider whether the fraudulent evidence should be disregarded.

                                               B.

       The Due Process Clause provides that no one shall be deprived of life, liberty, or

property without due process of law. U.S. CONST. amend. V. It is well-established that

continued receipt of social security benefits is a statutorily-created property interest protected

by the Due Process Clause. Mathews v. Eldridge, 424 U.S. 319, 333 (1976); Difford v. Sec’y

of Health & Human Servs., 910 F.2d 1316, 1320 (6th Cir. 1990).

       The Sixth Circuit concluded that the plaintiffs were entitled to challenge the findings

of fraud based on an “immutable principle” that pre-dates Mathews. Hicks, 909 F.3d at 797.

Specifically, the court stated that “where governmental action seriously injures an individual,

and the reasonableness of the action depends on fact findings, the evidence used to prove the

Government’s case must be disclosed to the individual so that he has an opportunity to show

that it is true.” Hicks, 909 F.3d at 797 (quoting Greene v. McElroy, 360 U.S. 474, 496 (1959));

Hamdi v. Rumsfeld, 542 U.S. 507, 533 (2004)). According to the Sixth Circuit, this includes

the opportunity to challenge “preliminary findings” such as the OIG’s finding of fraud. Id. at

798.

       Despite the Sixth Circuit’s conclusion, the Commissioner was substantially justified in

believing that SSA’s redetermination process passed muster under Mathews and therefore

comported with due process. After all, unlike Greene and Hamdi, Mathews was a due process
                                              - 11 -
challenge to the adequacy of administrative procedures used to terminate Social Security

disability benefits. Additionally, unlike Greene and Hamdi, the plaintiffs here were not

accused of wrongful conduct. Mathews presents no hard line rule requiring the SSA to disclose

all information related to a claimant’s case. Instead, it teaches that due process is a flexible

concept which requires consideration of three factors: (1) the private interest that will be

affected by the official action; (2) the risk of erroneous deprivation of such interest through

the procedures used and the probable value, if any, of additional safeguards; and (3) the

government’s interest, including the fiscal and administrative burden that additional

procedures would entail. 424 U.S. at 334-35.

       The Sixth Circuit’s conclusion that the SSA’s redetermination process failed under

Mathews was open to reasonable disagreement. While it is undisputed that the plaintiffs had

a strong interest in retaining benefits acquired by then-attorney Conn, the SSA also had a

strong interest in quickly discontinuing benefits to people who were not actually disabled. Not

only was the public fisc threatened, but the integrity and public perception of the SSA is

jeopardized in such a scenario. Further, it is likely that the additional proceedings requested

would place a significant administrative burden on the SSA and the OIG.

       The SSA reasonably maintained that the risk of erroneous deprivation was low

throughout the proceedings. The plaintiffs were given multiple opportunities to provide

substitute evidence of their disabilities. After being advised that there was reason to believe

that fraud or similar fault was involved in their applications, the claimants were permitted to

submit additional evidence to the Appeals Council. And if the claimants did not qualify for

benefits at that point, they received a hearing before a new ALJ and were again allowed to

supplement their records with additional evidence of disability. Further, the SSA assisted the
                                             - 12 -
plaintiffs in developing evidence when requested. If the SSA determined that the claimants

were not disabled at the time of their original applications, they could apply for a waiver which

would relieve them of the obligation to pay back past payments, as long as they were not at

fault for the fraud. See 20 C.F.R. §§ 404.506; 416.550.

       The SSA also was justified in determining that the relative benefit of disclosing the

information to the claimants was low. As a practical matter, it would be very difficult for the

claimants to challenge the OIG’s conclusions. The plaintiffs were not alleged to have been

involved in the fraud, so it is unlikely they would have any firsthand knowledge of the events.

Conn, Adkins, and Daugherty, on the other hand, were convicted of the fraudulent conduct at

issue. Conn admitted in his plea agreement that the evaluations he submitted to SSA from the

four doctors (including IQ tests administered by Adkins) were falsified to make the claimants

look more disabled. [See Lexington Criminal Action No. 5: 18-CR-059, Record No. 7-1.]

       Finally, it is unlikely that these doctors’ opinions and reports would have been entitled

to much, if any, weight had they been considered. None of the doctors were the plaintiffs’

treating physician and, accordingly, their opinions would not receive controlling weight. See

20 C.F.R. §§ 1527; 416.927.        In Conn’s plea agreement, the reports are described as

“perfunctory” and “falsified,” indicating further that such reports would be entitled to little

weight, regardless of what a claimant might have to say about them. See Ellars v. Comm’r of

Soc. Sec., 647 F. App’x 563, 565 (6th Cir 2016) (“Nor is an administrative law judge bound

by the conclusory statements of physicians, particularly where the statements are unsupported

by detailed objective criteria and documentation in the medical record, and are inconsistent

with the rest of the evidence.”); Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001). When

determining how much weight to give medical source statements, ALJs are permitted to
                                             - 13 -
consider “any factors . . . of which [the SSA] is aware, which tend to support or contradict the

medical opinion.” 20 C.F.R. §§ 404.1527 (c)(6); 416.927(c)(6). Based on the facts that have

been established in criminal proceedings, it is likely that an ALJ would look askance at any

report submitted by the physicians involved in this matter.

          Put simply, the SSA disregarded the evidence believed to be fraudulent as commanded

in 42 U.S.C. §§ 405(u) and 1383(e)(7). And based on the foregoing, it was substantially

justified in believing that its redetermination process provided the plaintiffs with due process

of law.

                                              C.

          The SSA also was substantially justified in its position with respect to the

Administrative Procedure Act. While the Sixth Circuit concluded that the redetermination

process was subject to formal adjudication procedures allowing the plaintiffs to rebut the

assertions of fraud, the defendant reasonably believed that it was not. The APA’s formal

adjudication requirement applies in “every case of adjudication required by statute to be

determined on the record after opportunity for an agency hearing.” 5 U.S.C. § 554(a). Sections

405(u) and 1383(e)(7) say nothing about a hearing. The SSA acted reasonably in concluding

that it was not required to conduct hearings pursuant to § 405(b)(1), since that provision deals

with “any individual applying for a payment.” This reading also is supported by the legislative

history of sections 405(u) and 1383(e)(7), which suggests that Congress desired a streamlined

process for expeditiously terminating fraudulently obtained benefits.7




7
 140 CONST. REC. H4750-03, 1994 WL 274789 (daily ed. June 21, 1994) (statements of Rep.
Santorum).
                                             - 14 -
       Further, the redetermination statutes direct the SSA to “immediately” redetermine an

individual’s eligibility for benefits if there is reason to believe that fraud or similar fault was

involved in that individual’s application for benefits. This directive suggests that a hearing

requirement, which would prolong the redetermination process, should not be read into the

statutes. Based on the foregoing, the SSA was substantially justified in concluding that, when

redetermining the plaintiffs’ benefits, it was not required to conduct a formal adjudication

hearing under the APA.

       Finally, the Sixth Circuit determined that the SSA’s disparate treatment of fraud

allegations based on the originating source was arbitrary and capricious. Hicks, 909 F.3d at

806-09. However, this court notes that the plaintiffs did not raise this issue in their complaints,

in their responses to the Commissioner’s motions to dismiss, or in any other meaningful way

prior to their appeal. Arguments raised for the first time on appeal ordinarily are forfeited.

Swanigan v. FCA US LLC, No. 18-2303, 2019 WL 4309672, at *5 (6th Cir. Sept. 12, 2019)

(“And this court also deems issues not raised in response to dispositive motions forfeited”)

(citing Am. Copper & Brass, Inc. v. Lake City Indus. Prods., Inc., 757 F.3d 540, 545 (6th Cir.

2014)).

       The redetermination procedure allowed ALJs to entertain claimants’ objections to the

disregarding of evidence when a the SSA’s finding of fraud came from its own investigation.

However, if the referral came from the OIG or was based on a law enforcement investigation,

the ALJ had no discretion to consider whether the evidence should be disregarded. The Sixth

Circuit concluded that this practice was arbitrary and capricious because agencies may not

“distinguish between similarly-situated claimants based on circumstances entirely outside their

control.” Hicks, 909 F.3d 808.
                                              - 15 -
        A judicial finding that an agency’s action was arbitrary and capricious does not

necessarily mean that the agency’s position was not substantially justified. Federal Election

Comm’n v. Rose, 806 F.2d 1081, 1089 (D.C. Cir. 1986). An agency’s “unjustifiably disparate

treatment of two similarly situated parties” may not be substantially justified, but the agency’s

mere failure to explain its rationale for doing so does not require this same conclusion. Id.

While it may have been explained post hoc, the agency provided a sound rationale for this rule.

To wit, findings of fraud by the SSA are more likely to be individualized and more amenable

to challenge by the claimant. Findings of fraud by the OIG or a law enforcement entity are

more likely to be widespread and systematic, making it less likely that the claimant could

successfully dispute the fraud, but significantly increasing the administrative burden on the

agencies involved.

                                               D.

       The government’s position is not substantially justified simply because it prevailed in

this Court and sought to uphold the decision on appeal. See Sigmon Fuel Co. v. Tennessee

Valley Auth., 754 F.2d 162, 167 (6th Cir. 1985).         However, it is more likely that the

government’s position will have been substantially justified when “it lost because an unsettled

question was resolved unfavorably.” Taucher v. Brown-Hruska, 296 F.3d 1168, 1174 (D.C.

Cir. 2005). The existence of a split within this district and Judge Rogers’ vigorous dissent in

Hicks demonstrate that “a reasonable person could disagree” about the propriety of the SSA’s

actions. See In re Long-Distance Telephone Serv. Fed. Excise Tax Refund Litigation, 751 F.3d

629, 636 (D.C. Cir. 2014). The decisions of other district courts also indicate that this case

presented unsettled questions upon which reasonable minds could disagree. Compare Kirk v.

Berryhill, 388 F. Supp. 3d 652 (S.D.S.C. 2019); Tyler J. v. Saul, No. 17 CV 50090, 2019 WL
                                             - 16 -
3716817 (N.D. Ill. Aug. 7, 2019) (striking down redetermination process); and Gonzalez v.

Comm’r of Soc. Sec., No. 18-1222, 2019 WL 4233925 (D.P.R. Sept. 6, 2019) (non-Conn

decision striking down process) with Taylor v. Berryhill, No. 1:16cv00044, 2018 WL 1003755

(W.D. Va. Feb. 21, 2018); Smith v. Comm’r of Soc. Sec., No. 6:17-cv-1084, 2017 WL 5256872

(M.D. Fla. Nov. 13, 2017); and Robertson v. Berryhill, No. 3:16-3846, 2017 WL 1170873

(S.D.W. Va. Mar. 28, 2017) (upholding redetermination process).

       Finally, some of the plaintiffs contend that the defendant’s effort to remand these

matters under 42 U.S.C. § 405(g) sentence six, without reinstating benefits, was without

substantial justification. The Court cannot agree. Although the case ultimately was remanded

under sentence four, the Commissioner reasonably argued that it should be remanded under

sentence six for further development of evidence. Although it would not have been a typical

sentence six remand, the unique facts presented did not fall squarely under either type of

remand. The Court also notes that the Commissioner eventually withdrew this argument and

consented to the affected cases being remanded under sentence four.

       “[T]he specific purpose of the EAJA is to eliminate for the average person the financial

disincentive to challenge unreasonable governmental actions.” Jean, 496 U.S. at 163-64.

However, it is not intended “to chill the government’s right to litigate or to subject the public

fisc to added risk of loss when the government chooses to litigate reasonably substantiated

positions.” Roanoke River Basin Ass’n v. Hudson, 991 F.2d 132, 139 (4th Cir. 1993).

       Based on the foregoing, it is hereby

       ORDERED that the plaintiffs’ motions for attorney’s fees under the EAJA [Pikeville

Civil Action No. 7: 16-051; Record No. 43] [Pikeville Civil Action No. 7: 16-101; Record No.

63] [Pikeville Civil Action No. 7: 16-111; Record No. 38] [Pikeville Civil Action No. 7: 16-
                                              - 17 -
200; Record No. 34] [Pikeville Civil Action No. 7: 16-241; Record No. 39] [Pikeville Civil

Action No. 7: 16-281; Record No. 38] [Pikeville Civil Action No. 7: 17-020; Record No. 37]

[Pikeville Civil Action No. 7: 17-031; Record No. 32] [Pikeville Civil Action No. 7: 17-035;

Record No. 30] and motion for costs [Pikeville Civil Action No. 7: 111; Record No. 38] are

DENIED.

       Dated: October 15, 2019.




                                           - 18 -
